Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on January 7, 2021.
Claims 1-5, 12-16 and 23-26 have been amended.
Claims 1-29 are currently pending and have been examined. 

Previous Claim Rejections - 35 USC § 101
The Examiner is persuaded by Applicant’s arguments, specifically that the claims do not recite a judicial exception pertaining to certain methods of organizing human activity as the claims are directed to automatic migration of data from one storage system to another wherein the primary storage system has superior throughput compared to the secondary.  As Applicant argues, the claims deal with managing storage of electronic events.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-15, 18, 19, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. No. 2019/0164082) in view of Torii et al. (US Pub. No. 2010/0250634).
Claims 1, 12 and 23: Wu discloses obtaining an event from a primary events table in the event-driven 4computing system, wherein the event is associated with a specific event type; ([0092]: event categories include purchases; [0081]: slider bars for event categories; [0083]),  5calculating an importance score for the event based on a rarity of the 6specific event type and an age of the event; ([0080]: frequency (i.e., rarity) and recency (i.e., age); [0094]: category scores refer to influence of event (i.e., the importance);  [0106]: score is a function of event frequency (i.e., rarity) and recency of event (i.e., age)).
Wu additionally discloses signaling detection of an event for electronic transmission toward multiple 4event consumers, wherein the event is associated with a specific event type; ([0005]: selecting targeted content to provide to client devices in executing digital campaigns; [0046]: the user selects the provided content and an event is detected); storing the event in a primary events table of the event-driven computing 6system; (Fig. 1: user activity repository); and updating and storing one or more electronically stored parameters 8associated with the specific event type.  ([0072]: parameters are defined such as “install” refers to an action whereby a user initiates and/or finishes the installation of a software program.  Parameters for defining a “click” are also taught.  [0076]: parameters are updated when a publisher selects either “per week”, “per month”, or ‘per year” as a parameter for recency, as an example.)
Wu does not discloses moving the event to a 8secondary events table, wherein the primary events table is provisioned with 9superior throughput capacity than the secondary events table, whereby the 10primary events table facilitates faster queries than the secondary events table.
Torii, however, discloses that files with an importance low level are moved from primary storage to a large capacity and low cost secondary storage ([0039]).  Torii further states that highly important files require high performance access, whereas less important files do not require high performance access, thus disclosing superior throughput capacity of the primary storage. ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using an importance low level to move objects from primary storage to a large capacity and low cost secondary storage, as disclosed by Torii in the system disclosed by Wu, for the motivation of providing a method of managing files while reducing maintenance costs through the use of importance levels.  (Torii; [0011]).
Wu discloses the use of thresholds in determining whether to provide content based on scores. ([0134]).  Torii discloses moving files designated as low importance to secondary storage, but does not disclose a threshold.  The Examiner understands that in order to make a decision to move based on importance would obviously require the use of threshold.  The combination of the threshold taught by Wu provides the ability for the system of Wu to make the decision to move files.7
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using a comparison to a threshold,  as disclosed by Wu in the system disclosed by Wu/Torii, for the motivation of providing a method of managing files while reducing maintenance costs through the use of importance levels.  (Torii; [0011]).
Claims 2, 3, 13, 14 and 24:  Wu discloses user specified importance factors for different event types. ([0081]). 
Claims 4, 15 and 25:  Wu discloses a zero importance factor where a zero causes the importance score to be equal to zero. ([0048]: written expression of significance as “not at all significant” and [0099]: weights for event category are on a scale from 0 to 1.)
Claims 7, 8, 18, 19 and 28:  Wu discloses performing queries to track activities ([0129]: searching a repository for user actions that have performed events from event categories).  As combined above with Torii, primary and secondary storage locations are taught, thus it would be obvious that Wu would also have the ability to query another storage location for event data.

Claims 5, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Torii in view of Wu et al. (US Pub. No. 2015/0142767).
Claims 5, 16 and 26:  Wu discloses rarity as a total number of events divided by the number of a specific event type. ([0097]). Wu/Torii do not disclose an age factor defined as one divided by the age of the event.
Wu et al., however, discloses weighting interactions based on age where the age can be one divided by the number of days since the interaction. ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using an age factor defined as one divided by the age of the event,  as disclosed by Wu et al. in the system disclosed by Wu/Torii, for the motivation of providing a method that includes the consideration of the impact of the recency with respect to the importance of an event. (Wu; [0092]).

Claims 6, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Torii in view of TechTarget (retrieved from the WayBack Machine at https://web.archive.org/web/20171005042635/https://searchdatacenter.techtarget.com/definition/compaction).
Claims 6, 17 and 27:  Wu/Torii do not disclose compaction workers.
TechTarget, however, discloses that compaction is the automatic removal of expired data to condense the existing archive and make room for new data.  The Examiner understands that the “worker” is the automatic aspect.
Therefore, it would have been obvious to one of ordinary skill in the art to include in the workflow system of Wu the compaction of data as taught by TechTarget since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Wu discloses a database as a storage location ([0040]) thus, it would be obvious to perform database management, such as achieved through compaction, to increase efficiency.

Claims 9, 10, 11, 20, 21, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Torii in view of Mueller (US Pub. No. 2012/0185290).
Claims 9, 10, 11, 20, 21, 22 and 29: Wu/Torii do not disclose either a help-center environment or an event-related view.
Mueller, however, discloses a help center ([0009]) where tickets are generated ([0026]), updated and closed ([0027]).  Users can monitor a work list of assigned, integrated and prioritized problem tickets assigned to them. ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a help-center environment or an event-related view,  as disclosed by Mueller in the system disclosed by Wu/Torii, for the motivation of providing a method of submitting a set of information that needs to be assigned ([0009]) and allowing users to access a complete list of the work the user is responsible for. ([0016]).

Response to Arguments
Applicant remarks, filed January 7, 2021, have been considered.  
As noted above, the Examiner is persuaded by Applicant’s 101 argument and the rejection is withdrawn.
With respect to 103, Applicant argues that Wu does not teach a primary and secondary repository.  The Examiner agrees and has cited Torii.
Applicant argues that Torii’s system where low level importance files are moved from a primary to secondary storage are not comparable to Applicant’s events.
The Examiner notes that Wu is cited to disclose teaching with respect to defining the importance of events, not Torii.
Applicant further argues that Torii teaches away from Applicant’s system because Torii “appears to consider only frequency of access” and does not teach using the age of a file when determining whether to move it.
While Torii does not consider the age of a file, Wu has disclosed age as a factor in determining importance ([0075]). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
U.S. Pub No. 2016/0342633 to Senthilnathan et al: [0002]-[0004]: motivation for migrating data from a primary to a secondary source in order to lower cost storage.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629